DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 2-4 are objected to because of the following informalities: 
In line 2 of claim 2, “performing rating-matching on stored encoded” should be corrected to -- performing [[rating-matching]] rate-matching on the stored encoded--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 3-4 are objected to because of the following informalities:
In line 2 of claim 3, “at a location of mother code size” should be corrected to -- at a location of the mother code size--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 4 is objected to because of the following informalities:
In line 7 of claim 4, “puncturing bits in locations the circular buffer” should be corrected to -- puncturing bits in locations in the circular buffer--. Appropriate correction is required.

Claims 5-7 are objected to because of the following informalities:
In line 1 of claim 5, “rate-matching on stored encoded” should be corrected to -- rate-matching on the stored encoded--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 13-15 are objected to because of the following informalities:  
rate-matching on the stored encoded stream--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 14-15 are objected to because of the following informalities:
In lines 2-3 of claim 14, “at a location of mother code” should be corrected to -- at a location of the mother code--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 15 is objected to because of the following informalities: 
In line 7 of claim 15, “locations the circular buffer” should be corrected to -- locations in the circular buffer--. Appropriate correction is required.

Claims 16-18 are objected to because of the following informalities:  
In line 2 of claim 16, “rate-matching on stored encoded stream” should be corrected to -- rate-matching on the stored encoded stream--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 24-26 are objected to because of the following informalities:  
In line 2 of claim 24, “rating-matching on stored encoded” should be corrected to – [[rating-matching]] rate-matching on the
In line 3 of claim 24, “the wireless device” should be corrected to -- the wireless communication device.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 25-26 are objected to because of the following informalities: 
In line 2 of claim 25, “the wireless device” should be corrected to -- the wireless communication device--.
In line 3 of claim 25, “at a location of mother code” should be corrected to -- at a location of the mother code--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 26 is objected to because of the following informalities:  
In lines 2-3 of claim 26, “the wireless device” should be corrected to -- the wireless communication device--.
In line 8 of claim 26, “locations the circular buffer” should be corrected to -- locations in the circular buffer--.

Claims 27-29 are objected to because of the following informalities:  
In line 2 of claim 27, “rate-matching on stored encoded stream” should be corrected to -- rate-matching on the
In line 3 of claim 27, “the wireless device” should be corrected to -- the wireless communication device--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 28-29 are objected to because of the following informalities:
In line 2 of claim 28, “the wireless device to the repeat” should be corrected to -- the wireless communication device to [[the]] repeat--.
 Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 29 is objected to because of the following informalities:
In lines 2-3 of claim 29, “the wireless device” should be corrected to -- the wireless communication device--.
Appropriate correction is required.

Claims 31-33 are objected to because of the following informalities: 
In line 2 of claim 31, “the wireless device” should be corrected -- the wireless communication device. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 35-37 are objected to because of the following informalities:
rate-matching on the stored encoded stream--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 36-37 are objected to because of the following informalities:
In line 2 of claim 36, “at a location of mother code” should be corrected to -- at a location of the mother code--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 37 is objected to because of the following informalities: 
In line 7 of claim 37, “in locations the circular buffer” should be corrected to -- in locations in the circular buffer--. Appropriate correction is required.

Claims 38-40 are objected to because of the following informalities:
In line 2 claim 38, “on stored encoded stream” should be corrected to -- on the stored encoded stream--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 39-40 are objected to because of the following informalities:  
In line 2 of claim 39, “at a location of mother code” should be corrected to -- at a location of the mother code--. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “encoding a stream of bits using a polar code”, “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K”, “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits E.”
The claimed “encoding a stream of bits using a polar code” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining a size of a circular buffer for storing the encoded stream of bits…a number of coded bits for transmission” is implementing the abstract idea identified above, where adding 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer” and “transmission.”
The claimed limitation elements “a circular buffer” and “transmission” are well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.



Claim 2 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 2, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits E, is less than the mother code size, N.”
The claimed “performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092] of the specification.

“Puncturing…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 3 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 3, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 4 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 4, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E ones followed by N-E zeros”, “performing one of: puncturing bits in a location of the N-FE zeros; or puncturing bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 5 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 5, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeating…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 6 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 6, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The repeating is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 7 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 7, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- reversal of the vector.”

This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The repeating bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 7 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 8 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 8, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”

The claim 8 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 8 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 8 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 9 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 9, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “determining a parameter, NM , where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image1.png
    138
    417
    media_image1.png
    Greyscale

”
The claimed “determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image1.png
    138
    417
    media_image1.png
    Greyscale


This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 9 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 10 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 10, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.

The claim 10 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 10 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 11 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 11, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “                 

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.
The claim 11 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 11 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 11 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 12 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Rmin, and a number of information bits, K”, “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E.”
The claimed “encoding a stream of bits using a polar code” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “a non-transitory computer-readable medium”, “processor”, “determining a size of a circular buffer for storing the encoded stream of bits…a number of coded bits for transmission” are implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
                The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than a recitation of generic computer system components (a non-transitory computer-readable medium and a processor), “a circular buffer” and “transmission.” See also the discussion of a “known” computing environment for 
The claimed limitation elements “a non-transitory computer-readable medium”, “a processor”,
“a circular buffer” and “transmission” are well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “medium (computers)” on page 683, “processor (computers)” on page 872, “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 12 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 13 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 13, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N.”
The claimed “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092]             of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing …number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses 
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 13 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 14 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 14, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The puncturing is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere 
The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 14 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 15 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 15, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E ones followed by N-E zeros”, “performing one of: puncturing bits in a location of the N-FE zeros; or puncturing bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.
The claimed “performing one of: puncturing bits in a location of the N-E zeros; or puncturing bits in locations according to a bit-reversal of the vector” is shown as a mathematical concept in paragraph [0101] of the specification.

“puncturing bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 15 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 16 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 16, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”
The claimed “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N” is shown as a mathematical concept in paragraph [100] of the specification.

“Repeating …number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 16 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 17 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 17, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed ““the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0100] of the specification.

“The repeating is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 17 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 18 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 18, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit-reversal of the vector.”
The claimed “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- 
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeating bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 18 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 19 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 19, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”
The claimed “the minimum supported code rate is one of 1/6 or 1/8” is shown as a mathematical concept in paragraph [0096] of the specification.

The claim 19 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 19 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 20 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 20, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image3.png
    143
    398
    media_image3.png
    Greyscale


”
The claimed “determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image3.png
    143
    398
    media_image3.png
    Greyscale

” is shown as a mathematical concept in paragraph [0097] and [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining a parameter…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 20 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 21 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 21, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.
The claim 21 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 21 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 21 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 22 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 22, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “                 

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.

The claim 22 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 22 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 23 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 23, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “encode a stream of bits using a polar code”, “determine a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K”, “perform rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E.”
The claimed “encode a stream of bits using a polar code” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “determine a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “perform rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “a memory”, “a processor”, “data communication”, “a wireless communication device”, “determining a size of a circular buffer for storing the encoded stream of bits”, “a number of 
                The claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than a recitation of generic computer system components (a memory and a processor), “data communication”, “a wireless communication device”, “a circular buffer” and “transmission.” See also the discussion of a “known” computing environment for implementation, a processor and a memory in of the instant specification (see paragraph [0071]).
The claimed limitation elements “a memory”, “a processor”, “data communication”, “a wireless communication device”, “a circular buffer” and “transmission” are well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, Published December 2000 mentions “memory” on page 684, “processor (computers)” on page 872, “data communications” on page 269,  “mobile communication system” on page 699, “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 23 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 24 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
E, is less than the mother code size, N.”
The claimed “to puncture a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To puncture…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 24 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 25 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 25, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to puncture the first number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “to puncture the first number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To puncture…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 25 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 25 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 26 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 26, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generate a vector of E ones followed by N-E zeros”, “perform one of: puncture bits in a location of the N-FE zeros; or puncture bits in locations according to a bit- reversal of the vector.”
The claimed “generate a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.
The claimed “perform one of: puncture bits in a location of the N-E zeros; or puncture bits in locations according to a bit-reversal of the vector” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncture bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the 

Claim 27 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 27, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”
The claimed “to repeat a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N” is shown as a mathematical concept in paragraph [100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To repeat…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the 

Claim 28 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 28, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to repeat the second number of stored encoded bits according to a defined pattern starting at a location of mother code size, N and proceeding in a counter-clockwise fashion.”
The claimed “to repeat the second number of stored encoded bits according to a defined pattern starting at a location of mother code size, N and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To repeat…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 28 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.


Claim 29 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 29, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to generate a vector of E-N ones followed by 2N-E zeros; and to perform one of: repeat bits in the location of the E-N ones; or repeat bits in locations according to a bit-reversal of the vector.”
The claimed “to generate a vector of E-N ones followed by 2N-E zeros; and perform one of: repeat bits in the location of the E-N ones; or repeat bits in locations according to a bit- reversal of the vector” is shown as a mathematical concept in paragraph [0102] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeat bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 29 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 

Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 29 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 30 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 30, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”
The claimed “the minimum supported code rate is one of 1/6 or 1/8” is shown as a mathematical concept in paragraph [0096] of the specification.
The claim 30 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 30 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 30 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 31 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
M, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image4.png
    152
    455
    media_image4.png
    Greyscale

“
The claimed “determine a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image4.png
    152
    455
    media_image4.png
    Greyscale

“ is shown as a mathematical concept in paragraphs [0097] and [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determine…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 31 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”

The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 31 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 32 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 32, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.
The claim 32 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 32 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 32 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 33 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.
The claim 33 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 33 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 33 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 34 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 34, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “encoding a stream of bits using a polar code”, “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K”, “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E.”
The claimed “encoding a stream of bits using a polar code” is shown as a mathematical concept in paragraph [0008] of the specification.
Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining a size of a circular buffer for storing the encoded stream of bits…a number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 34 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer” and “transmission.”
The claimed limitation elements “a circular buffer” and “transmission” are well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 34 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 35 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 35, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N.”
The claimed “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092]             of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 35 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 35 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 36 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 36, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The puncturing is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 36 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 36 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 37 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 37, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E ones followed by N-E zeros”, “performing one of: puncturing bits in a location of the N-FE zeros; or puncturing bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.
The claimed “performing one of: puncturing bits in a location of the N-E zeros; or puncturing bits in locations according to a bit-reversal of the vector” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 37 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 37 is 

Claim 38 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 38, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”
The claimed “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N” is shown as a mathematical concept in paragraph [100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeating…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 38 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 38 is 

Claim 39 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 39, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed ““the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The repeating is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 39 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 39 is 

Claim 40 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 40, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- reversal of the vector” is shown as a mathematical concept in paragraph [0102] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The repeating bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 40 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.


Claim 41 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 41, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”
The claimed “the minimum supported code rate is one of 1/6 or 1/8” is shown as a mathematical concept in paragraph [0096] of the specification.
The claim 41 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 41 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 41 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 42 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 42, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “determining a parameter, NM, where NM is the minimum power of 2 1, according to:

    PNG
    media_image5.png
    132
    405
    media_image5.png
    Greyscale
”
The claimed “
“determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and determining a parameter, N1, according to:

    PNG
    media_image5.png
    132
    405
    media_image5.png
    Greyscale
” is shown as a mathematical concept in paragraphs [0097] and [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 42 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 

Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 42 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 43 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 43, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.
The claim 43 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 43 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 43 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 44 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.
The claim 44 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 44 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 44 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and in the specification, data types of R, K and E are not defined. 

Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 and in the specification, data type of E is not defined. 

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 and in the specification, data type of E is not defined. 
Claim 7 recites the limitation "in the location of" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 and in the specification, data types of R, K and E are not defined. 
The data type of N is defined as an integer in paragraph [0099] in the specification.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15 and in the specification, data type of E is not defined. 

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18 and in the specification, data type of E is not defined. 
Claim 18 recites the limitation "in the location of" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23 and in the specification, data types of R, K and E are not defined. 
The data type of N is defined as an integer in paragraph [0099] in the specification.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24 and in the specification, data type of E is not defined. 


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "puncture the first number” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26 and in the specification, data type of E is not defined. 

Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29 and in the specification, data type of E is not defined. 
Claim 29 recites the limitation "in the location of" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34 and in the specification, data types of R, K and E are not defined. 
The data type of N is defined as an integer in paragraph [0099] in the specification.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 35 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 37 and in the specification, data type of E is not defined. 

Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 38 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 40 and in the specification, data type of E is not defined. 
Claim 40 recites the limitation "in the location" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 42 and in the specification, data type of E is not defined. 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR .

As per claim 1, KIM et al. teach a method of wireless communications (para. 8, a wireless communication system), comprising: encoding a stream of bits using a polar code (para. 171, polar coding); determining a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K; and performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits for transmission, E (para. 184, a circular buffer, coding rate, number of transmission information bits, rate matching, mother code, number of coded bits transmitted.)
However KIM et al. do not explicitly teach a size of a circular buffer.
YOKOMAKURA et al. in an analogous art teach a size of a circular buffer (para. 105, the circular buffer length, rate matching.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication with the teachings of YOKOMAKURA et al. by including additionally a size of a circular buffer
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine rate matching for stored encoded stream of bits.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR  as applied to claim 1 above, and further in view of WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”).

As per claim 2, KIM et al. and YOKOMAKURA et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However KIM et al. and YOKOMAKURA et al. do not explicitly teach that performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N.
WU et al. in an analogous art teach that performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N (para. 7, polar code puncturing, the mother polar code has a length of N, and generating a punctured code including the sequence of coded bits (number of coded bits for transmission) excluding P number of punctured coded bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s  Patent Application Publication with the teachings of WU et al. by including additionally that performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to generate the number of coded bits for transmission when the number of coded bits for transmission are less than the mother code size.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) and WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”) as applied to claim 2 above, and further in view of Ye et al. (US 20190207710 A1, “HARQ FOR ADVANCED CHANNEL CODES”).

As per claim 3, KIM et al., YOKOMAKURA et al. and WU et al. substantially teach the claimed invention described in claim 2 (as rejected above).
However KIM et al., YOKOMAKURA et al. and WU et al. do not explicitly teach that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
Ye et al. in an analogous art teach that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion (para. 178, starting point from the coded block, systematic bits punctured, circular buffer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of Ye et al. by including additionally that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.


As per claim 4, KIM et al., YOKOMAKURA et al., WU et al. and Ye et al. teach the additional limitations.
WU et al. teach generating a vector of E ones followed by N-E zeros; and performing one of: puncturing bits in a location of the N-E zeros in the circular buffer; or puncturing bits in locations according to a bit-reversal of the vector (para. 40, zeros in the puncture pattern vector represent punctured bits positions; para. 7, polar code puncturing.)
Ye et al. teach puncturing bits in the circular buffer (para. 178, bits punctured, in the circular buffer.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 1 above, and further in view of Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”).

As per claim 5, KIM et al., and YOKOMAKURA et al. substantially teach the claimed invention described in claim 1 (as rejected above).

Lee et al. in an analogous art teach that performing rate-matching on stored encoded stream of bits comprises repeating a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N (para. 27, some bits of the codeword are to be repeated in case that the codeword size is smaller than the size of the transmission channel (i.e. size of the transmission channel (number of coded bits for transmission) is greater than the codeword size), so that the codeword size can be matched to the size of the transmission channel.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of Lee et al. by including additionally that performing rate-matching on stored encoded stream of bits comprises repeating a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION  as applied to claim 5 above, and further in view of Chen et al. (US 8724636 B2, “Methods of reliably sending control signal”).

As per claim 6, KIM et al., YOKOMAKURA et al. and Lee et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However KIM et al., YOKOMAKURA et al. and Lee et al. do not explicitly teach that the repeating is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
Chen et al. in an analogous art teach that the repeating is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion (col. 10, line 60 to col. 11, line 4, circular-buffer based rate matching, codes bits start to repeat, repetition for a particular payload size, repetition starts at the location in the circular buffer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication and Lee et al.’s Patent Application Publication with the teachings of Chen et al. by including additionally that the repeating is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”), Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”) and Chen et al. (US 8724636 B2, “Methods of reliably sending control signal”) as applied to claim 6 above, and further in view of  Dottling et al. (US 20040181618 A1, “Method and device for transferring data according to an ARQ-method).

As per claim 7, KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. substantially teach the claimed invention described in claim 6 (as rejected above).
However KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. do not explicitly teach
generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; or repeating bits in locations of the circular buffer according to a bit- reversal of the vector.
Dottling et al. in an analogous art teach generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; or repeating bits in locations of the circular buffer according to a bit- reversal of the vector (para. 69, rate matching, bits repeated; para. 71, repeated bits, reversal of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication, Lee et al.’s Patent Application Publication and Chen et al.’s patent with the teachings of Dottling et al. by including additionally 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 1 above, and further in view of Rinne et al. (US 9281917 B2, “Shared control channel structure”).

As per claim 8, KIM et al. and YOKOMAKURA et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However KIM et al. and YOKOMAKURA et al. do not explicitly teach that the minimum supported code rate is one of 1/6 or 1/8.
Rinne et al. in an analogous art teach that the minimum supported code rate is one of 1/6 or 1/8 (col. 13, lines 29-35, code rate, 1/6 or 1/8.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of Rinne et al. by including additionally that the minimum supported code rate is one of 1/6 or 1/8.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) in view of YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”).

As per claim 12, KIM et al. teach to perform a wireless communication device, a method of wireless communication (para. 9, a wireless communication system, a transmitter, a receiver), encoding a stream of bits using a polar code (para. 171, polar coding); determining a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K; and performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits for transmission, E (para. 184, a circular buffer, coding rate, number of transmission information bits, rate matching, mother code, number of coded bits transmitted.)
However KIM et al. do not explicitly teach a non-transitory computer-readable medium comprising instructions that, when executed by a processor, to perform a method; a size of a circular buffer.
YOKOMAKURA et al. in an analogous art teach a non-transitory computer-readable medium comprising instructions that, when executed by a processor, to perform a method (para. 195, a computer readable recording medium, a computer system to read and perform the program 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication with the teachings of YOKOMAKURA et al. by including additionally a non-transitory computer-readable medium comprising instructions that, when executed by a processor, to perform a method; a size of a circular buffer.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately and to determine rate matching for stored encoded stream of bits.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 12 above, and further in view of WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”).

As per claim 13, KIM et al., and YOKOMAKURA et al. substantially teach the claimed invention described in claim 12 (as rejected above).
However KIM et al., and YOKOMAKURA et al. do not explicitly teach performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s  Patent Application Publication with the teachings of WU et al. by including additionally performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to generate the number of coded bits for transmission when the number of coded bits for transmission are less than the mother code size.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) and WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”) as applied to claim 13 above, and further in view of Ye et al. (US 20190207710 A1, “HARQ FOR ADVANCED CHANNEL CODES”).


However KIM et al., YOKOMAKURA et al. and WU et al. do not explicitly teach that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
Ye et al. in an analogous art teach that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion (para. 178, starting point from the coded block, systematic bits punctured, circular buffer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of Ye et al. by including additionally that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission.

As per claim 15, KIM et al., YOKOMAKURA et al., WU et al. and Ye et al. teach the additional limitations.
WU et al. teach generating a vector of E ones followed by N-E zeros; and performing one of: puncturing bits in a location of the N-E zeros in the circular buffer; or puncturing bits in locations according to a bit-reversal of the vector (para. 40, zeros in the puncture pattern vector represent punctured bits positions; para. 7, polar code puncturing.)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 12 above, and further in view of Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”).

As per claim 16, KIM et al. and YOKOMAKURA et al. substantially teach the claimed invention described in claim 12 (as rejected above).
However KIM et al. and YOKOMAKURA et al. do not explicitly teach that performing rate-matching on stored encoded stream of bits comprises repeating a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N.
Lee et al. in an analogous art teach that performing rate-matching on stored encoded stream of bits comprises repeating a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N (para. 27, some bits of the codeword are to be repeated in case that the codeword size is smaller than the size of the transmission channel (i.e. size of the transmission channel (number of coded bits for transmission) is greater than the codeword size), so that the codeword size can be matched to the size of the transmission channel.)

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) and Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”) as applied to claim 16 above, and further in view of Chen et al. (US 8724636 B2, “Methods of reliably sending control signal”).

As per claim 17, KIM et al. (US 20190109672 A1), YOKOMAKURA et al. and Lee et al. substantially teach the claimed invention described in claim 16 (as rejected above).
However KIM et al. (US 20190109672 A1), YOKOMAKURA et al. and Lee et al. do not explicitly teach that the repeating is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al. (US 20190109672 A1)’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication and Lee et al.’s Patent Application Publication with the teachings of Chen et al. by including additionally that the repeating is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”), Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”) and Chen et al. (US 8724636 B2, “Methods of reliably sending control signal”) as applied to claim 17 above, and further in view of  Dottling et al. (US 20040181618 A1, “Method and device for transferring data according to an ARQ-method).

As per claim 18, KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. substantially teach the claimed invention described in claim 17 (as rejected above).
However KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. do not explicitly teach
generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; or repeating bits in locations of the circular buffer according to a bit- reversal of the vector.
Dottling et al. in an analogous art teach generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; or repeating bits in locations of the circular buffer according to a bit- reversal of the vector (para. 69, rate matching, bits repeated; para. 71, repeated bits, reversal of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication, Lee et al.’s Patent Application Publication and Chen et al.’s patent with the teachings of Dottling et al. by including additionally generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; or repeating bits in locations of the circular buffer according to a bit- reversal of the vector.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR  as applied to claim 12 above, and further in view of Rinne et al. (US 9281917 B2, “Shared control channel structure”).

As per claim 19, KIM et al. (US 20190109672 A1) and YOKOMAKURA et al. substantially teach the claimed invention described in claim 12 (as rejected above).
However KIM et al. (US 20190109672 A1) and YOKOMAKURA et al. do not explicitly teach that the minimum supported code rate is one of 1/6 or 1/8.
Rinne et al. in an analogous art teach that the minimum supported code rate is one of 1/6 or 1/8 (col. 13, lines 29-35, code rate, 1/6 or 1/8.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of Rinne et al. by including additionally that the minimum supported code rate is one of 1/6 or 1/8.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide desired code rate for encoding data for transmission.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) in view of YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”).

As per claim 23, KIM et al. teach a wireless communication device (para. 9, a wireless communication system, a transmitter, a receiver), comprising: a memory comprising executable instructions; a processor in data communication with the memory and configured to execute the executable instructions (para. 234, a software code stored in the memory and executed by the processor) and cause the wireless communication device to: encode a stream of bits using a polar code (para. 171, polar coding); determine a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K; and perform rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits for transmission, E (para. 184, a circular buffer, coding rate, number of transmission information bits, rate matching, mother code, number of coded bits transmitted.)
However KIM et al. do not explicitly teach a size of a circular buffer.
YOKOMAKURA et al. in an analogous art teach a size of a circular buffer (para. 105, the circular buffer length, rate matching.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication with the teachings of YOKOMAKURA et al. by including additionally a size of a circular buffer
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine rate matching for stored encoded stream of bits.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR  as applied to claim 23 above, and further in view of WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”).

As per claim 24, KIM et al. (US 20190109672 A1) and YOKOMAKURA et al. substantially teach the claimed invention described in claim 23 (as rejected above).
However KIM et al. (US 20190109672 A1) and YOKOMAKURA et al. do not explicitly teach to puncture a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N.
WU et al. in an analogous art teach to puncture a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N (para. 7, polar code puncturing, the mother polar code has a length of N, and generating a punctured code including the sequence of coded bits (number of coded bits for transmission) excluding P number of punctured coded bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of WU et al. by including additionally to puncture a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to generate the number of coded bits for transmission when the number of coded bits for transmission are less than the mother code size.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) and WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”) as applied to claim 24 above, and further in view of Ye et al. (US 20190207710 A1, “HARQ FOR ADVANCED CHANNEL CODES”).

As per claim 25, KIM et al. (US 20190109672 A1), YOKOMAKURA et al. and WU et al. substantially teach the claimed invention described in claim 24 (as rejected above).
However KIM et al. (US 20190109672 A1), YOKOMAKURA et al. and WU et al. do not explicitly teach to puncture the first number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
Ye et al. in an analogous art teach to puncture the first number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion (para. 178, starting point from the coded block, systematic bits punctured, circular buffer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication and WU et al.’s Patent Application Publication with the teachings of Ye et al. by including additionally to puncture the first number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.


As per claim 26, KIM et al. (US 20190109672 A1), YOKOMAKURA et al., WU et al. and Ye et al. teach the additional limitations.
WU et al. teach to generate a vector of E ones followed by N-E zeros; and perform one of: puncture bits in a location of the N-E zeros in the circular buffer; or puncture bits in locations according to a bit- reversal of the vector (para. 40, zeros in the puncture pattern vector represent punctured bits positions; para. 7, polar code puncturing.)
Ye et al. teach puncturing bits in the circular buffer (para. 178, bits punctured, in the circular buffer.)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 23 above, and further in view of Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”).

As per claim 27, KIM et al., and YOKOMAKURA et al. substantially teach the claimed invention described in claim 23 (as rejected above).

Lee et al. in an analogous art teach to repeat a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N (para. 27, some bits of the codeword are to be repeated in case that the codeword size is smaller than the size of the transmission channel (i.e. size of the transmission channel (number of coded bits for transmission) is greater than the codeword size), so that the codeword size can be matched to the size of the transmission channel.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of Lee et al. by including additionally to repeat a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) and Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”) as applied to 27 above, and further in view of Chen et al. (US 8724636 B2, “Methods of reliably sending control signal”).

As per claim 28, KIM et al., YOKOMAKURA et al. and Lee et al. substantially teach the claimed invention described in claim 27 (as rejected above).
However KIM et al., YOKOMAKURA et al. and Lee et al. do not explicitly teach to repeat the second number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
Chen et al. in an analogous art teach to repeat the second number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion (col. 10, line 60 to col. 11, line 4, circular-buffer based rate matching, codes bits start to repeat, repetition for a particular payload size, repetition starts at the location in the circular buffer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication and Lee et al.’s Patent Application Publication with the teachings of Chen et al. by including additionally to repeat the second number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND  as applied to claim 28 above, and further in view of  Dottling et al. (US 20040181618 A1, “Method and device for transferring data according to an ARQ-method).

As per claim 29, KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. substantially teach the claimed invention described in claim 28 (as rejected above).
However KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. do not explicitly teach to generate a vector of E-N ones followed by 2N-E zeros; and perform one of: repeat bits in the location of the E-N ones in the circular buffer; or repeat bits in locations of the circular buffer according to a bit- reversal of the vector.
Dottling et al. in an analogous art teach to generate a vector of E-N ones followed by 2N-E zeros; and perform one of: repeat bits in the location of the E-N ones in the circular buffer; or repeat bits in locations of the circular buffer according to a bit-reversal of the vector (para. 69, rate matching, bits repeated; para. 71, repeated bits, reversal of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication, Lee et al.’s Patent Application Publication and Chen et al.’s patent with the teachings of Dottling et al. by including additionally to generate a vector of E-N ones followed by 2N-E zeros; and perform one of: repeat bits in the location of the E-N ones in the circular buffer; or repeat bits in locations of the circular buffer according to a bit- reversal of the vector.
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 23 above, and further in view of Rinne et al. (US 9281917 B2, “Shared control channel structure”).

As per claim 30, KIM et al. and YOKOMAKURA et al. substantially teach the claimed invention described in claim 23 (as rejected above).
However KIM et al. and YOKOMAKURA et al. do not explicitly teach that the minimum supported code rate is one of 1/6 or 1/8.
Rinne et al. in an analogous art teach that the minimum supported code rate is one of 1/6 or 1/8 (col. 13, lines 29-35, code rate, 1/6 or 1/8.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of Rinne et al. by including additionally that the minimum supported code rate is one of 1/6 or 1/8.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) in view of YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”).

As per claim 34, KIM et al. teach a wireless communication device (para. 9, a wireless communication system, a transmitter, a receiver), comprising: means for encoding a stream of bits using a polar code (para. 171, polar coding); means for determining a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K; and means for performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits for transmission, E (para. 184, a circular buffer, coding rate, number of transmission information bits, rate matching, mother code, number of coded bits transmitted.)
However KIM et al. do not explicitly teach a size of a circular buffer.
YOKOMAKURA et al. in an analogous art teach a size of a circular buffer (para. 105, the circular buffer length, rate matching.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication with the teachings of YOKOMAKURA et al. by including additionally a size of a circular buffer.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 34 above, and further in view of WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”).

As per claim 35, KIM et al. and YOKOMAKURA et al. substantially teach the claimed invention described in claim 34 (as rejected above).
However KIM et al. and YOKOMAKURA et al. do not explicitly teach that performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N.
WU et al. in an analogous art teach that performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits for transmission, E, is less than the mother code size, N (para. 7, polar code puncturing, the mother polar code has a length of N, and generating a punctured code including the sequence of coded bits (number of coded bits for transmission) excluding P number of punctured coded bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s  Patent Application Publication with the teachings of WU et al. by including additionally that performing rating-matching on stored encoded stream of bits 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to generate the number of coded bits for transmission when the number of coded bits for transmission are less than the mother code size.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) and WU et al. (US 20170331590 A1, “CODED BIT PUNCTURING FOR POLAR CODES”) as applied to claim 35 above, and further in view of Ye et al. (US 20190207710 A1, “HARQ FOR ADVANCED CHANNEL CODES”).

As per claim 36, KIM et al., YOKOMAKURA et al. and WU et al. substantially teach the claimed invention described in claim 35 (as rejected above).
However KIM et al., YOKOMAKURA et al. and WU et al. do not explicitly teach that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
Ye et al. in an analogous art teach that the puncturing is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion (para. 178, starting point from the coded block, systematic bits punctured, circular buffer.)

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission.

As per claim 37, KIM et al., YOKOMAKURA et al., WU et al. and Ye et al. teach the additional limitations.
WU et al. teach generating a vector of E ones followed by N-E zeros; and performing one of: puncturing bits in a location of the N-E zeros in the circular buffer; or puncturing bits in locations according to a bit-reversal of the vector (para. 40, zeros in the puncture pattern vector represent punctured bits positions; para. 7, polar code puncturing.)
Ye et al. teach puncturing bits in the circular buffer (para. 178, bits punctured, in the circular buffer.)

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 34 above, and further in view of Lee et al. (US 20090307562 A1, .

As per claim 38, KIM et al., and YOKOMAKURA et al. substantially teach the claimed invention described in claim 34 (as rejected above).
However KIM et al., and YOKOMAKURA et al. do not explicitly teach that performing rate-matching on stored encoded stream of bits comprises repeating a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N.
Lee et al. in an analogous art teach that performing rate-matching on stored encoded stream of bits comprises repeating a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N (para. 27, some bits of the codeword are to be repeated in case that the codeword size is smaller than the size of the transmission channel (i.e. size of the transmission channel (number of coded bits for transmission) is greater than the codeword size), so that the codeword size can be matched to the size of the transmission channel.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of Lee et al. by including additionally that performing rate-matching on stored encoded stream of bits comprises repeating a second number of stored encoded bits if the number of coded bits for transmission, E is greater than the mother code size, N.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) and Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”) as applied to claim 38 above, and further in view of Chen et al. (US 8724636 B2, “Methods of reliably sending control signal”).

As per claim 39, KIM et al., YOKOMAKURA et al. and Lee et al. substantially teach the claimed invention described in claim 38 (as rejected above).
However KIM et al., YOKOMAKURA et al. and Lee et al. do not explicitly teach that the repeating is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion.
Chen et al. in an analogous art teach that the repeating is performed according to a defined pattern starting at a location of mother code size, N, in the circular buffer and proceeding in a counter-clockwise fashion (col. 10, line 60 to col. 11, line 4, circular-buffer based rate matching, codes bits start to repeat, repetition for a particular payload size, repetition starts at the location in the circular buffer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication and Lee et al.’s Patent Application Publication with the teachings of Chen et al. by including additionally that the repeating is 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”), YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”), Lee et al. (US 20090307562 A1, “METHOD OF MATCHING CODEWORD SIZE AND TRANSMITTER THEREFOR IN MOBILE COMMUNICATIONS SYSTEM”) and Chen et al. (US 8724636 B2, “Methods of reliably sending control signal”) as applied to claim 39 above, and further in view of  Dottling et al. (US 20040181618 A1, “Method and device for transferring data according to an ARQ-method).

As per claim 40, KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. substantially teach the claimed invention described in claim 39 (as rejected above).
However KIM et al., YOKOMAKURA et al., Lee et al. and Chen et al. do not explicitly teach
generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; or repeating bits in locations of the circular buffer according to a bit- reversal of the vector.
Dottling et al. in an analogous art teach generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication, YOKOMAKURA et al.’s Patent Application Publication, Lee et al.’s Patent Application Publication and Chen et al.’s patent with the teachings of Dottling et al. by including additionally generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones in the circular buffer; or repeating bits in locations of the circular buffer according to a bit- reversal of the vector.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform rate-matching for coded bits for transmission by repeating a number of stored encoded bits.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190109672 A1, “METHOD BY WHICH BASE STATION AND TERMINAL TRANSMIT AND RECEIVE DATA SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE FOR SUPPORTING SAME”) and YOKOMAKURA et al. (US 20190312678 A1, “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT”) as applied to claim 34 above, and further in view of Rinne et al. (US 9281917 B2, “Shared control channel structure”).

As per claim 41, KIM et al. and YOKOMAKURA et al. substantially teach the claimed invention described in claim 34 (as rejected above).
However KIM et al. and YOKOMAKURA et al. do not explicitly teach that the minimum supported code rate is one of 1/6 or 1/8.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM et al.’s Patent Application Publication and YOKOMAKURA et al.’s Patent Application Publication with the teachings of Rinne et al. by including additionally that the minimum supported code rate is one of 1/6 or 1/8.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide desired code rate for encoding data for transmission.

Examiner’s Note:

As per claims 9-11, the prior arts do not teach

    PNG
    media_image6.png
    201
    637
    media_image6.png
    Greyscale

Claims 10-11 are dependent claims upon claim 9.

As per claims 20-22, the prior arts do not teach


    PNG
    media_image7.png
    197
    676
    media_image7.png
    Greyscale

Claims 21-22 are dependent claims upon claim 20.

As per claims 31-33, the prior arts do not teach

    PNG
    media_image8.png
    209
    623
    media_image8.png
    Greyscale

Claims 32-33 are dependent claims upon claim 31.

As per claims 42-44, the prior arts do not teach

    PNG
    media_image9.png
    133
    621
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    163
    579
    media_image10.png
    Greyscale

Claims 43-44 are dependent claim upon claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111